Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Nelson Mitchell Privette, Appellant                    Appeal from the 8th District Court of
                                                        Hopkins County, Texas (Tr. Ct. No.
 No. 06-17-00198-CR         v.                          1725819). Memorandum Opinion delivered
                                                        by Justice Burgess, Chief Justice Morriss
 The State of Texas, Appellee                           and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Nelson Mitchell Privette, pay all costs of this appeal.


                                                       RENDERED FEBRUARY 6, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk